Exhibit 10.40A
Description of Amendment
to the
CHS Strategic Leadership Team 2018 Retention Award Document


In light of the COVID-19 pandemic and its potential impact on CHS’s business and
financial performance for the year ending August 31, 2021, and the economy in
general, and based upon the recommendation of the Governance Committee of the
Board of Directors and the request of the eligible members of the Strategic
Leadership Team, in November 2020, the Board of Directors modified the terms of
the 2018 Strategic Leadership Team Retention Award (the Award) to provide that
the Award will be earned only if the applicable participant continues active
employment with CHS through January 1, 2022 (Award Earning Period), rather than
through January 1, 2021; provided, however, that if the applicable participant’s
employment with CHS ends voluntarily or involuntarily for a reason unrelated to
misconduct between January 1, 2021, and January 1, 2022, the participant will
earn and be paid the Award; provided, further, that, notwithstanding the
foregoing, Awards will be earned and payable only upon the expiration of the
Award Earning Period and no participant will be deemed to have earned any Award
until the expiration of the Award Earning Period.

